 

 



Exhibit 10.35



 



TITAN PHARMACEUTICALS, INC.
EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into on
September 29, 2016 (the “Effective Date”) by and between Titan Pharmaceuticals,
Inc. (the “Company”) and Marc Rubin (“Executive”). The Company and Executive are
hereinafter collectively referred to as the “Parties”, and individually referred
to as a “Party”.

 

Recitals

 

A.       The Company desires assurance of the association and services of
Executive in order to retain Executive’s experience, skills, abilities,
background and knowledge, and is willing to engage Executive’s services on the
terms and conditions set forth in this Agreement.

 

B.       Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

 

Agreement

 

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

1.Employment.

 

1.1       Title. Executive’s position shall be Executive Chairman, subject to
the terms and conditions set forth in this Agreement.

 

1.2       Term. The term of this Agreement shall begin on the Effective Date and
shall continue for a period of two (2) years or until it is terminated pursuant
to Section 4 herein (the “Term”).

 

1.3       Duties. Executive shall have the customary powers, responsibilities
and authorities of Executive Chairman of corporations of the size, type and
nature of the Company, as it exists from time to time. Executive shall report to
the Company’s board of directors (the “Board”).

 

2.Noncompetition; Nonsolicitation.

 

2.1       Covenant not to Compete. During the Term and for a period of twelve
(12) months thereafter (the “Restricted Period”), Executive shall not engage in
competition with the Company, either directly or indirectly, in any manner or
capacity, as adviser, principal, agent, affiliate, promoter, partner, officer,
director, employee, stockholder, owner, co-owner, consultant, or member of any
association or otherwise, in any phase of the business of developing,
manufacturing and marketing of products for the treatment of opioid addiction or
implantable long-term, continuous drug delivery (a “Competitive Entity”), except
with the prior written consent of the Board. Ownership by Executive, in
professionally managed funds over which the Executive does not have control or
discretion in investment decisions, or as a passive investment, of less than
five percent (5%) of the outstanding shares of capital stock of any corporation
with one or more classes of its capital stock listed on a national securities
exchange or publicly traded on a national securities exchange or in the
over-the-counter market shall not constitute a breach of this Section.

 



 

 

 

 

2.2       Nonsolicitation. During the Restricted Period, Executive shall not:
(i) solicit or induce, or attempt to solicit or induce, any employee of the
Company to leave the employ of the Company; or (ii) solicit or attempt to
solicit the business of any client or customer of the Company with respect to
products, services, or investments similar to those provided or supplied by the
Company.

 

2.3       Acknowledgements. Executive acknowledges and agrees that his services
to the Company pursuant to this Agreement are unique and extraordinary and that
in the course of performing such services Executive shall have access to and
knowledge of significant confidential, proprietary, and trade secret information
belonging to the Company. Executive agrees that the covenant not to compete and
the nonsolicitation obligations imposed by this Section 2 are reasonable in
duration, geographic area, and scope and are necessary to protect the Company’s
legitimate business interests in its goodwill, its confidential, proprietary,
and trade secret information, and its investment in the unique and extraordinary
services to be provided by Executive pursuant to this Agreement. If, at the time
of enforcement of this Section 2, a court holds that the covenant not to compete
and/or the nonsolicitation obligations described herein are unreasonable or
unenforceable under the circumstances then existing, then the Parties agree that
the maximum duration, scope, and/or geographic area legally permissible under
such circumstances will be substituted for the duration, scope and/or area
stated herein.

 

3.Compensation of the Executive.

 

3.1       Base Salary. The Company shall pay Executive a base salary (the “Base
Salary”) at the annualized rate of Two Hundred Ninety-Five Thousand Dollars
($295,000), less payroll deductions and all required withholdings, payable in
regular periodic payments in accordance with the Company’s normal payroll
practices. The Base Salary shall be prorated for any partial year of employment
on the basis of a 365-day fiscal year. Executive’s compensation will be reviewed
at least on an annual basis and the Company may increase, but not decrease
(except in connection with a Company-wide decrease in executive compensation),
Executive’s Base Salary from time to time, and if so increased, “Base Salary”
shall include such increases for purposes of this Agreement.

 

3.2       Bonuses. Executive may, at the sole discretion of the Board or the
compensation committee of the Board (the “Committee”) be considered for an
annual bonus of up to an aggregate of fifty (50%) percent of the Executive’s
then Base Salary, payable in (i) cash and/or (ii) awards under the Company’s
equity incentive plans (“Annual Bonus”). Both the amount and make-up of any
Annual Bonus shall be at the sole discretion of the Board or the Committee..

 



 2 

 

 

3.3       Stock Options. In the event Executive’s employment is terminated under
the provisions of Sections 4.5.3 or 4.5.4 hereof, all vested stock options will
remain exercisable for a period of twelve (12) months following termination.

 

3.4       Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies

 

3.5       Benefits. The Executive shall, in accordance with Company policy and
the applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement, including medical, dental, vision, disability and
life insurance programs, that may be in effect from time to time and made
available to the Company’s senior management employees, subject to the terms and
conditions of those benefit plans.

 

4.Termination.

 

4.1       Termination by the Company. Executive’s employment with the Company is
at will and may be terminated by the Company at any time and for any reason, or
for no reason, including, but not limited to, under the following conditions:

 

4.1.1       Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” by delivery of written
notice to Executive. Any notice of termination given pursuant to this Section
4.1.1 shall effect termination as of the date of the notice, or as of such other
date as specified in the notice.

 

4.1.2       Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason. Such termination shall be effective on the date
Executive is so informed, or as otherwise specified by the Company.

 

4.2       Termination by Resignation of Executive. Executive’s employment with
the Company is at will and may be terminated by Executive at any time and for
any reason, or for no reason, including via a resignation for Good Reason in
accordance with the procedures set forth in Section 4.6.3 below.

 

4.3       Termination for Death or Complete Disability. Executive’s employment
with the Company shall automatically terminate effective upon the date of
Executive’s death or Complete Disability (as defined below).

 

4.4       Termination by Mutual Agreement of the Parties. Executive’s employment
with the Company may be terminated at any time upon a mutual agreement in
writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.

 

4.5       Compensation Upon Termination.

 



 3 

 

 

4.5.1       Death or Complete Disability. If, during the Term of this Agreement,
Executive’s employment shall be terminated by death or Complete Disability, the
Company shall pay to Executive, his estate, or his heirs, as applicable, (i) any
Base Salary owed to Executive through the date of termination; (ii) expenses
reimbursement amounts owed to Executive; (iii) all unpaid amounts of any Annual
Bonus(es) Executive earned prior to the termination date; (iv) any payments and
benefits to which Executive (or his estate) is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which he participates
(or participated); and (v) any amount to which Executive is entitled pursuant to
any other written agreements between the Company or any of its affiliates and
Executive (the amounts in (i) through (v) above being the “Termination
Amounts”). The Company shall pay Executive: (A) the amounts contained in items
(i) through (iii) within ten (10) days following such termination; (B) any
payments associated with (iv) in accordance to the terms of such plans or
programs; and (C) any such amounts in (v) in accordance with the terms of such
agreements, with the Termination Amounts being subject to the standard
deductions and withholdings (as applicable). In addition, subject to Executive
(or his estate or heirs, as applicable) furnishing to the Company an executed
waiver and release of claims in the form attached hereto as Exhibit A (the
“Release”) within the time period specified therein, and allowing the Release to
become effective in accordance with its terms, then Executive, his estate, or
his heirs, as applicable, shall also be entitled to: (1) continuation of
Executive’s salary (at the Base Salary rate in effect at the time of
termination) for a period of ninety (90) days following the termination date;
and (2) a prorated annual bonus equal to the Annual Bonus, if any, for the year
of termination multiplied by a fraction, the numerator of which shall be the
number of full and partial months Executive worked for the Company and the
denominator of which shall be 12. The Base Salary payments will be subject to
standard payroll deductions and withholdings and will be made on the Company’s
regular payroll cycle, provided, however, that any payments otherwise scheduled
to be made prior to the effective date of the Release shall accrue and be paid
in the first payroll period that follows such effective date. The prorated
annual bonus payment will be subject to standard payroll deductions and
withholdings and will paid at the same time as the Annual Bonus, if any, would
have been paid to Executive under Section 3.2 above, had Executive remained
employed with the Company.

 

4.5.2       Termination For Cause or Resignation without Good Reason. If, during
the Term of this Agreement, Executive’s employment is terminated by the Company
for Cause, or Executive resigns his employment hereunder without Good Reason,
the Company shall pay Executive the Termination Amounts, less standard
deductions and withholdings. The Company shall thereafter have no further
obligations to Executive under this Agreement, except as otherwise provided by
law.

 

4.5.3       Termination Without Cause or Resignation For Good Reason Not In
Connection with a Change of Control. If the Company terminates Executive’s
employment without Cause, or if Executive resigns for Good Reason, at any time
other than upon the occurrence of, or within thirty (30) days prior to, or six
(6) months following, the effective date of a Change of Control (as defined
below), the Company shall pay Executive the Termination Amounts, less standard
deductions and withholdings. In addition, subject to Executive furnishing to the
Company an executed Release within the time period specified therein, and
allowing the Release to become effective in accordance with its terms, Executive
shall be entitled to: (1) severance in the form of continuation of his salary
(at the Base Salary rate in effect at the time of termination, but prior to any
reduction triggering Good Reason) for the greater of a period of twelve (12)
months following the termination date or the remaining term; (2) payment of
Executive’s premiums to cover COBRA for a period of twelve (12) months following
the termination date; and (3) a prorated annual bonus equal to the target Annual
Bonus, if any, for the year of termination multiplied by a fraction, the
numerator of which shall be the number of full and partial months Executive
worked for the Company and the denominator of which shall be 12, (4) immediate
accelerated vesting of any unvested Restricted Shares and unvested outstanding
stock option(s). These payments under (1), (2), (3) and (4) above will be
subject to standard payroll deductions and withholdings and will be made on the
Company’s regular payroll cycle, provided, however, that any payments otherwise
scheduled to be made prior to the effective date of the Release shall accrue and
be paid in the first payroll period that follows such effective date.

 



 4 

 

 

4.5.4       Termination Without Cause or Resignation For Good Reason In
Connection with a Change of Control. If the Company terminates Executive’s
employment without Cause, or if Executive resigns for Good Reason, upon the
occurrence of, or within thirty (30) days prior to, or within six (6) months
following, the effective date of a Change of Control, the Company shall pay
Executive the Termination Amounts, less standard deductions and withholdings. In
addition, subject to Executive furnishing to the Company an executed Release
within the time period specified therein, and allowing the Release to become
effective in accordance with its terms, then Executive shall be entitled to: (1)
severance in the form of a lump sum payment equivalent to the greater of twelve
(12) months of his Base Salary (at the Base Salary rate in effect at the time of
termination, but prior to any reduction triggering Good Reason) or the remaining
Term; (2) payment of Executive’s premiums to cover COBRA for a period of
eighteen (18) months following the termination date; (3) a prorated annual bonus
equal to the target Annual Bonus, if any, for the year of termination multiplied
by a fraction, the numerator of which shall be the number of full and partial
months Executive worked for the Company and the denominator of which shall be
12, and (4) immediate accelerated vesting of any unvested Restricted Shares and
unvested outstanding stock option(s). These payments under (1), (2), and (3)
above, will be subject to standard payroll deductions and withholdings and will
be made on the Company’s regular payroll cycle, provided, however, that any
payments otherwise scheduled to be made prior to the effective date of the
Release shall accrue and be paid in the first payroll period that follows such
effective date.

 

4.6       Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

 

4.6.1       Complete Disability. “Complete Disability” means that Executive is
determined to be permanently disabled pursuant to the Company’s long term
disability plan and is receiving disability benefits under such plan.

 

4.6.2       Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined by the Company and/or the Board in its and/or their sole and absolute
discretion:

 

(i)       The willful failure, disregard or refusal by Executive to perform his
material duties or obligations under this Agreement or to follow lawful
directions received by Executive from the Board;

 



 5 

 

 

(ii)       Any grossly negligent act by Executive having the effect of
materially injuring (whether financially or otherwise) the business or
reputation of the Company or any willful act by Executive intended to cause such
material injury, except any acts (A) made by Executive in connection with the
enforcement of his rights, whether under this Agreement, any other agreement
between the Company or any affiliate and Executive, or pursuant to applicable
law (e.g. disparagement, etc.) or (B) which are required by law or pursuant to a
subpoena or demand by a governmental or regulatory body;

 

(iii)       Executive’s indictment of any felony involving moral turpitude
(including entry of a nolo contendere plea);

 

(iv)       The determination, after a reasonable and good-faith investigation by
the Company, that the Executive engaged in discrimination prohibited by law
(including, without limitation, age, sex or race discrimination);

 

(v)       Executive’s material misappropriation or embezzlement of the property
of the Company or its Affiliates (whether or not a misdemeanor or felony); or

 

(vi)       Material breach by Executive of this Agreement and/or of the
Company’s Proprietary Information and Inventions Agreement or other
non-disclosure agreement to which Executive is a party (collectively, the
“PIIA”); provided, however, that, any such termination of Executive shall only
be deemed for Cause pursuant to this definition if: (1) the Company gives the
Executive written notice of the condition(s) alleged to constitute Cause, which
notice shall describe such condition(s); and (2) the Executive fails to remedy
such condition(s) (if curable) within thirty (30) days following receipt of the
written notice.

 

For purposes of this definition, the Parties agree that (1) a change in
Executive’s role and/or title to no less than President shall not constitute
Cause under this Agreement; and (2) any breach of Sections 2 or 5 of this
Agreement shall be deemed a material breach that is not capable of cure by
Executive.

 

4.6.3       Good Reason. For purposes of this Agreement, and subject to the
caveat at the end of this Section, “Good Reason” for Executive to terminate his
employment hereunder shall mean the occurrence of any of the following events
without Executive’s prior written consent:

 

(i)       any reduction by the Company of Executive’s Base Salary as initially
set forth herein or as the same may be increased from time to time, provided,
however, that if such reduction occurs in connection with a Company-wide
decrease in executive compensation, such reduction shall not constitute Good
Reason for Executive to terminate his employment;

 

(ii)       a material breach by the Company (or any of its affiliates) of this
Agreement or any other written agreement between the Company or any of its
affiliates and Executive; or

 

(iii)       a material adverse change in Executive’s duties, titles, authority,
responsibilities or reporting relationships, with such determination being made
with reference to the greatest extent of your duties, titles, authority,
responsibilities or reporting relationships, etc. as increased (but not
decreased) from time to time; provided, however, a change in Executive’s role
and/or title to no less than President shall not constitute Good Reason under
this Agreement;

 



 6 

 

 

(iv)       any failure of the Company or any affiliate to pay Executive any
amount owed to Executive under this Agreement or any other written agreement
plan or program between the Company, any affiliates and Executive;

 

(v)       any reduction in Executive’s bonus eligibility; or

 

(vi)       the assignment to Executive of duties materially inconsistent with
his position with the Company.

 

Provided, however, that, any such termination by the Executive shall only be
deemed for Good Reason pursuant to this definition if: (1) the Executive gives
the Company written notice of his intent to terminate for Good Reason; which
notice shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice the
“Cure Period”); and (3) Executive voluntarily terminates his employment within
thirty (30) days following the end of the Cure Period.

 

4.6.4       Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence, in a single transaction or in a series of
related transactions, of any one or more of the following events (excluding in
any case transactions in which the Company or its successors issues securities
to investors primarily for capital raising purposes):

 

(i)       the acquisition by a third party (or more than one party acting as a
group) of securities of the Company representing more than fifty percent (50%)
of the combined voting power of the Company’s then outstanding securities other
than by virtue of a merger, consolidation or similar transaction;

 

(ii)       a merger, consolidation or similar transaction following which the
stockholders of the Company immediately prior thereto do not own at least fifty
percent (50%) of the combined outstanding voting power of the surviving entity
(or that entity’s parent) in such merger, consolidation or similar transaction;

 

(iii)       the dissolution or liquidation of the Company; or

 

(iv)       the sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company.

 

4.7       Survival of Certain Sections. Sections 3, 4, 5, 6, 7, 8, 9, 12, 13,
16, 17, 19 and 21 of this Agreement will survive the termination of this
Agreement.

 



 7 

 

 

4.8       Parachute Payment. Payments made by the Company to Executive shall be
subject to withholding for applicable federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the payment of compensation and benefits hereunder. If it shall be
determined that any payment or distribution by the Company to or for the benefit
of Executive under this Agreement or any other plans or arrangements between the
parties would be subject to the deduction limitations and excise tax imposed by
Sections 280G and 4999 of the Internal Revenue Code, (including any applicable
interest and penalties, collectively referred to herein as “Excise Taxes”), then
the parties agree to take such action as may be necessary to place Executive in
the best after-tax position taking into account all income, employment and
Excise Taxes, without regard to the deductibility of any payments by the
Company. Thus, for example, any amount deemed to constitute a “parachute
payment” under Section 280G, shall be reduced to the extent necessary to avoid
Excise Taxes that would otherwise be imposed if, and only if, such reduction
would result in Executive retaining a larger total after-tax amount of
compensation, taking into account all employee compensation, benefits, income,
employment and excise taxes. For avoidance of doubt, Executive shall be fully
responsible for and the Company shall have no liability to Executive for the
payment of any Excise Taxes.

 

4.9       Application of Internal Revenue Code Section 409A. The parties intend
that any compensation, benefits and other amounts payable or provided to
Executive under this Agreement be paid or provided in a manner that is either
exempt from, or in compliance with, Section 409A of the United States Internal
Revenue Code of 1986, as amended from time to time and related rules,
regulations and Treasury pronouncements (together, “Section 409A”) such that
there will be no adverse tax consequences, interest, or penalties for Executive
under Section 409A as a result of the payments and benefits so paid or provided
to him. The parties agree to modify this Agreement, or the timing (but not the
amount) of the payment hereunder of severance or other compensation, or both, to
the extent necessary to comply with and to the extent permissible under Section
409A. In addition, notwithstanding anything to the contrary contained in any
other provision of this Agreement, the payments and benefits to be provided
Executive under this Agreement shall be subject to the provisions set forth
below.

 

(i)       The date of Executive’s “separation from service,” as defined in the
regulations issued under Section 409A, shall be treated as Executive’s date of
termination of employment for purpose of determining the time of payment of any
severance that becomes payable to Executive pursuant to Section 6 upon the
termination of Executive’s employment and that is deemed to be nonqualified
deferred compensation for purposes of Section 409A. To the extent that any
severance payable to Executive pursuant to Section 6 constitutes nonqualified
deferred compensation within the meaning of Section 409A, such amounts shall not
commence on the Payment Date, and instead, the first installment shall not be
paid until the sixtieth (60th) day following Executive’s separation from service
to the extent necessary to avoid adverse tax consequences under Section 409A;
provided, that such first installment shall be in an amount equal to the amount
of the installments to which Executive would have been paid on the Company’s
regular paydays prior to the sixtieth (60th) day following Executive’s
separation from service had such installments not been delayed pursuant to this
Section 20(b). Any remaining payments due under this Agreement that are not
required to be delayed pursuant to the preceding sentence will be paid as
scheduled as otherwise provided in the Agreement.

 

(ii)       Notwithstanding any provision in this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of his “separation from service” within the meaning of Section 409A, then
any payment otherwise required to be made to him under this Agreement on account
of his separation from service, to the extent such payment (after taking in to
account all exclusions applicable to such payment under Section 409A) is
properly treated as nonqualified deferred compensation subject to Section 409A,
shall not be made until the first (1st) business day after: (i) the expiration
of six (6) months from the date of Executive’s separation from service, or (ii)
if earlier, the date of Executive’s death. Any remaining payments due under this
Agreement that are not required to be delayed pursuant to the preceding sentence
will be paid as scheduled as otherwise provided in the Agreement.

 



 8 

 

 

(iii)       In the case of any amounts that are payable to Executive under this
Agreement, Executive’s right to receive such payments shall be treated as a
right to receive a series of separate payments under Section 409A.

 

(iv)       To the extent that the reimbursement of any expenses or the provision
of any in-kind benefits pursuant to this Agreement is subject to Section 409A:
(i) the amount of such expenses eligible for reimbursement, or in-kind benefits
to be provided hereunder during any one calendar year shall not affect the
amount of such expenses eligible for reimbursement or in-kind benefits to be
provided hereunder in any other calendar year; provided, however, that the
foregoing shall not apply to any limit on the amount of any expenses incurred by
Executive that may be reimbursed or paid under the terms of the Company’s
medical plan, if such limit is imposed on all similarly situated participants in
such plan; (ii) all such expenses eligible for reimbursement hereunder shall be
paid to Executive as soon as administratively practicable after any
documentation required for reimbursement for such expenses has been submitted,
but in any event by no later than December 31 of the calendar year following the
calendar year in which such expenses were incurred; and (iii) Executive’s right
to receive any such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for any other benefit.

 

4.10       Clawback. The Annual Bonus, and any and all stock based compensation
(such as options and equity awards)(collectively, the “Clawback Benefits”) shall
be subject to “Company Clawback Rights” as follows: During the period that the
Executive is employed by the Company and upon the termination of the Executive’s
employment and for a period of two (2) years thereafter, if there is an
announcement of the restatement of any previously announced financial results
from which any Annual Bonus, option, equity or vesting condition to Executive
shall have been determined, Executive agrees to repay any excess portion of the
Annual Bonus amounts which were determined by reference to any Company financial
results which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid based on the restatement of the Company’s financial information. All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Board to take into account the restated
results, and any excess portion of the Clawback Benefits resulting from such
restated results shall be immediately surrendered to the Company and if not so
surrendered within ninety (90) days of the revised calculation being provided to
the Executive by the Board following a publicly announced restatement, the
Company shall have the right to take any and all action to effectuate such
adjustment. The calculation of the Revised Clawback Benefits amount shall be
determined by the Board and shall be final and binding on the Company and
Executive. The Clawback Rights shall terminate following a Change of Control.

 



 9 

 

 

5.Confidential And Proprietary Information.

 

As a condition of employment Executive agrees to execute and abide by the PIIA.

 

6.Assignment and Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

 

7.Notices.

 

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company:

 

Titan Pharmaceuticals, Inc.

 

400 Oyster Point Blvd., Suite 505
South San Francisco, CA

 

(650) 989-2660

 

Attn: Chairman

 

If to Executive:

 
[_________________]


 

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
Section.

 

8.Choice of Law.

 

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California without regard to its conflict of laws
principles.

 



 10 

 

 

9.Integration.

 

This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
Executive’s employment and the termination of Executive’s employment, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the Parties.

 

10.Amendment.

 

This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

 

11.Waiver.

 

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

12.Severability.

 

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.

 

13.Interpretation; Construction.

 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

14.Representations and Warranties.

 

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

 



 11 

 

 

15.Counterparts.

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument. Signatures to this Agreement transmitted by fax, by email in
“portable document format” (“.pdf”) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of this Agreement shall
have the same effect as physical delivery of the paper document bearing original
signature.

 

16.Arbitration.

 

To ensure the rapid and economical resolution of disputes that may arise in
connection with the Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to Executive’s employment, or the termination
of that employment, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration pursuant to the Federal Arbitration
Act in San Francisco, California conducted by the Judicial Arbitration and
Mediation Services/Endispute, Inc. (“JAMS”), or its successors, under the then
current rules of JAMS for employment disputes; provided that the arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Accordingly, Executive
and the Company hereby waive any right to a jury trial. Both Executive and the
Company shall be entitled to all rights and remedies that either Executive or
the Company would be entitled to pursue in a court of law. The Company shall pay
any JAMS filing fee and shall pay the arbitrator’s fee. The arbitrator shall
have the discretion to award attorneys fees to the party the arbitrator
determines is the prevailing party in the arbitration. Nothing in this Agreement
is intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute involving confidential, proprietary or
trade secret information, or intellectual property rights, by Court action
instead of arbitration.

 

17.Indemnification.

 

The Company shall defend and indemnify Executive in his capacity as President
and Chief Executive Officer of the Company to the fullest extent permitted under
the Delaware General Corporation Law (“DGCL”). The Company shall also maintain a
policy for indemnifying its officers and directors, including but not limited to
the Executive, for all actions permitted under the DGCL taken in good faith
pursuit of their duties for the Company, including but not limited to
maintaining an appropriate level of Directors and Officers Liability coverage
and maintaining the inclusion of such provisions in the Company’s by-laws or
articles of incorporation, as applicable and customary. The rights to
indemnification shall survive any termination of this Agreement.

 



 12 

 

 

18.Trade Secrets Of Others.

 

It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company seek to elicit from Executive any such information.
Consistent with the foregoing, Executive shall not provide to the Company, and
the Company shall not request, any documents or copies of documents containing
such information.

 

19.Advertising Waiver.

 

Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of services to the Company appear. Executive hereby waives and
releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.

 

20.NO MITIGATION.

 

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise after
the termination of his employment hereunder, and any amounts earned by
Executive, whether from self-employment, as a common-law employee or otherwise,
shall not reduce the amount of any payment otherwise payable to him.

 





In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.

 

TITAN PHARMACEUTICALS, INC.

 



By: /s/ Sunil Bhonsle     Name: Sunil Bhonsle     Title: President and Chief
Executive Officer  

 

Executive:

 

/s/ Marc Rubin   MARC RUBIN  

 



 13 

 

 

 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY

 

In consideration of the payments and other benefits set forth in the Employment
Agreement effective as of ________________, to which this form is attached, I,
___________, hereby furnish ________________ (the “Company”), with the following
release and waiver (“Release and Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”). Except as provided below, the
Released Claims include, but are not limited to: (a) all claims arising out of
or in any way related to my employment with the Company, or the termination of
that employment; (b) all claims related to my compensation or benefits from the
Company including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, misclassification, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the fair employment practices
statutes of the state or states in which I have provided services to the Company
and/or any other federal, state or local law, regulation or other requirement.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims under the Agreement or
any other written agreement between the Company and me, including any stock
option award agreement or plan, (b) any rights or claims that may arise as a
result of events occurring after the date this Release and Waiver is executed or
which otherwise cannot lawfully be waived, (c) any indemnification rights I may
have as a former officer or director of the Company or its subsidiaries or
affiliated companies, including any rights or claims for indemnification I may
have pursuant to any written indemnification agreement with the Company to which
I am a party, the charter, bylaws, or operating agreements of the Company, or
under applicable law; (d) any claims for benefits under any directors’ and
officers’ liability policy maintained by the Company or its subsidiaries or
affiliated companies in accordance with the terms of such policy, (e) any rights
or claims under any employee benefit or compensation plan or program in which I
participate or participated (or was eligible to participate), (f) any rights or
claims to unemployment compensation, and (g) reimbursement for business expenses
which are consistent with the Company’s reimbursement policy. I hereby represent
and warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

 



 14 

 

 

I expressly waive and relinquish any and all rights and benefits under any
applicable law or statute providing, in substance, that a general release does
not extend to claims which a party does not know or suspect to exist in his or
his favor at the time of executing the release, which if known by him or his
would have materially affected the terms of such release.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired without my having previously revoked this Release and Waiver.

 

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.

 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

 

 



            Date:     By:                    

 

 



 15 

 

 

